Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on March 31, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ide et al. (US 2019/0235266 A1 from Applicant’s Information Disclosure Statement) in view of Sato et al. (US 2014/0210813 A1).
Regarding claim 1, Ide et al., henceforth Ide, discloses a virtual image display apparatus (14 in Fig. 16), comprising: an imaging light emitting unit (31) configured to emit imaging light constituted by light of a plurality of pixels (paragraph 0078); and a light-guiding unit configured to guide the imaging light, the light-guiding unit configured by arranging a first optical system (L10), a second optical system (L20), a third optical system (L30), and a fourth optical system (L40) in this order in a travel direction of the imaging light, the first optical system (L10) forming a first intermediate image (P1) of the imaging light; the second optical system (L20) including a first diffraction element (50) forming a pupil between the second optical system and the fourth optical system; the third optical system (L30) forming a second intermediate image (P2); the fourth optical system (L40) including a second diffraction element (70) forming an exit pupil by diffracting the imaging light.
 discloses an imaging unit (50 in Fig. 8) comprising a luminance adjustment unit (51) wherein at the exit pupil, luminance of the pixels at a central position of the imaging light differs from luminance of the plurality of pixels at an end position of the imaging light, and is configured to adjust the image generated and viewed by a right eye of a user such that a right end of the image appears darker than a left end of the image, and is configured to adjust the image generated and viewed by a left eye of the user such that the left end of the image appears darker than the right end in Fig. 9 and paragraph 0084.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a luminance adjustment unit as disclosed by Sato in the device of Ide for the purpose of improving the display quality of the image.  Further, one having ordinary skill would have found it obvious to dispose the luminance adjusting member at the light emitting unit or the light-guiding unit as a matter of obvious design choice depending on the application.  
Regarding claim 2, the proposed combination of Ide and Sato teaches the claimed invention except for specifically stating the luminance.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed luminance in order to ensure the pixels at the end position have sufficient brightness, and since it has been held that where the general conditions of a claim are 
Regarding claims 4 and 5, Ide further discloses the first optical system includes a mirror (40) having a reflective surface that reflects the imaging light emitted from the imaging light emitting unit (31) toward the second optical system (L20) and the third optical system includes a mirror (62) having a reflective surface that reflects the imaging light emitted from the second optical system (L20) toward the fourth optical system (L40) in Fig. 16.  The proposed combination of Ide and Sato teaches the claimed invention except for at least one end of the first mirror or the second mirror shortened.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shorten at least one end of either of the mirrors in order to reduce the size of the device.

Response to Arguments
Applicant's arguments, see pages 5-7, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 1, 2021